UNPUBLISHED ORDER
                             Not to be cited per Circuit Rule 53




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                       November 22, 2005

                                              Before

                             Hon. JOHN L. COFFEY, Circuit Judge

                             Hon. FRANK H. EASTERBROOK, Circuit Judge

                             Hon. TERENCE T. EVANS, Circuit Judge

No. 03-2905

UNITED STATES OF AMERICA,                              Appeal from the United States
                  Plaintiff-Appellee,                  District Court for the Southern District
                                                       of Indiana, Indianapolis Division.
       v.
                                                       No. 02 CR 93
MELVIN GIRTON, JR.,
                Defendant-Appellant.                   Larry J. McKinney, Chief Judge.


                                            ORDER

        Melvin Girton, Jr. was convicted of one count of conspiracy, 18 U.S.C. § 371, and
three counts of mail fraud, 18 U.S.C. § 1341, for his role in a mortgage fraud scheme. He was
sentenced to 44 months imprisonment. Following a timely appeal, we affirmed his conviction, and
Girton filed a petition for rehearing and suggestion for rehearing en banc. While his petition was
pending, the Supreme Court decided Blakely v. Washington, 124 S. Ct. 2531 (2004). In a
supplement to his rehearing petition, Girton claimed that the district court erred in increasing his
sentence based on its calculation of the amount of loss, a fact not found by the jury. And then
came United States v. Booker, 125 S. Ct. 738 (2005).

       After Booker, and pursuant to the procedures announced in United States v. Paladino,
401 F.3d 471 (7th Cir. 2005), we ordered a limited remand of this case to the district court.

       The district court, on our limited remand, has determined that it would impose the same
sentence upon Mr. Girton if it had known at the time of sentencing that the guidelines were
No. 03-2905                                                                                         2



advisory. After the district court gave us its views, we invited the parties to respond, and both
have done so.

       A sentence within a properly calculated guideline range is entitled to a rebuttable
presumption of reasonableness and is reviewed, by us, deferentially. United States v. Mykytiuk,
415 F.3d 606 (7th Cir. 2005). The sentence Mr. Girton received here is consistent with the
sentences of many codefendants who were also convicted in this case. And nothing here even
remotely suggests that the 44-month sentence imposed is unreasonable.

        Accordingly, we DENY Mr. Girton’s petition for rehearing and, because no judge has
called for a vote on the petition for rehearing en banc, that petition is also DENIED. With this
action, this case is closed.